Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Delaney, J.), rendered June 8, 1984, convicting him of robbery in the first degree (four counts), robbery in the second degree (two counts), criminal use of a firearm in the first degree (four counts), criminal use of a firearm in the second degree (four counts), grand larceny in the second degree (two counts), criminal possession of a weapon in the second degree (two counts), criminal possession of a weapon in the third degree (two counts), and criminal possession of stolen property in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We have considered the defendant’s arguments with regard to the court’s determination denying suppression of certain physical evidence and find them to be without merit for the reasons stated on a codefendant’s appeal (see, People v Seruya, 113 AD2d 777, lv denied 66 NY2d 767). Mollen, P. J., Mangano, Brown and Lawrence, JJ., concur.